Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	In the office action of 10/13/2021, the examiner objected to the drawings as not showing the “first bottom electrode includes a third part surrounded by the top electrode and a fourth part surrounded by the upper support pattern”.  In the reply of 1/12/2022, Applicant pointed out where these elements could be found.  Therefore, the drawings objection of 10/13/2021 is hereby withdrawn.

Allowable Subject Matter
Claims 1-6, 8-15, 17-20 are allowed.  
	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the primary reason for the allowance of the claims is the inclusion of the limitation a first bottom electrode “with a first convex lateral surface, a second convex lateral surface, and a flat lateral surface that is disposed between the first convex lateral surface and the second convex lateral surface in a cross-sectional view… wherein the first bottom electrode of the plurality of bottom electrodes further includes a first recessed lateral surface that is disposed between the first convex lateral surface and the flat lateral surface, wherein the first recessed lateral surface of the first bottom electrode is adjacent to a bottom surface of the lower support pattern; and a dielectric layer filling a space defined by the first recessed lateral surface of the first bottom electrode and the flat side surface of the lower support pattern, wherein the flat side surface of the lower support pattern extends in the vertical direction”, in Claim 1 which is not found in the prior art references.

	Remaining claims depend variously from claims 1 or 15, and are allowable for the reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6207487 of Kim discloses dielectric layers disposed in electrode recesses, e.g. fig 3E.
US 2015/0214289 of Kim discloses a variety of concave and convex recesses in the lower electrode of a capacitor, e.g. fig 6.
	US 2013/0277724 of Jun discloses conformal dielectric around seed structures which may be supports but do not appear to include claimed arrangement of surfaces.

	US 7700469 B2 of Benson discloses an upper space diagonally between the lower electrode and a support, but not similar lower recesses, e.g. fig 13.
	US 20130230961 A1 of Kim discloses an electrode recess and a resulting space formed, e.g. fig 7B, but not between the support and electrode.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TENLEY H. SCHOFIELD whose telephone number is (571)272-5072. The examiner can normally be reached M - F: 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva
Montalvo, can be reached at 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THS/
Examiner, AU 2817
/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817